                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                        INDIANAPOLIS DIVISION

LAURA WEISS,                                  )
                                              )
                         Plaintiff,           )
                                              )
                    v.                        )    No. 1:18-cv-00434-JRS-TAB
                                              )
GRAND CAMPUS LIVING, INC., et al.             )
                                              )
                         Defendants.          )


                   Order on Motion to Dismiss (ECF No. 22)

   Defendants Grand Campus Living, Inc. and Aspen Heights Management Com-

pany, LLC move to dismiss Plaintiff’s First Amended Class Action Complaint for lack

of personal jurisdiction. (ECF No. 22.) Having carefully considered the motion, re-

sponse, reply, and applicable law, the Court concludes that the motion should be

granted in part and denied in part.

                                      Background

   Plaintiff Laura Weiss (“Plaintiff”) alleges that Defendants Grand Campus Living,

Inc. (“Grand Campus”) and Aspen Heights Management Company, LLC (“Aspen

Heights” and, collectively with Grand Campus, “Moving Defendants”) caused her—

through their engagement of Defendant RealPage, Inc.—to receive several text mes-

sages promoting rental properties managed by Grand Campus. (Am. Compl. ¶¶ 1,

14–15, ECF No. 15 at 1–2, 4–5.) Plaintiff brings claims on behalf of herself and a

putative class of those similarly situated for violation of the Telephone Consumer




                                          1
Protection Act of 1991 (“TCPA”), as amended, 47 U.S.C. § 227. (Am. Compl. ¶¶ 3, 25–

30, ECF No. 15 at 2, 7–8.)

   Grand Campus and Aspen Heights now move to dismiss for lack of personal juris-

diction. (ECF No. 22.) Although Plaintiff bears the burden to establish personal

jurisdiction, she need only make a prima facie showing of jurisdictional facts on a

Rule 12(b)(2) motion. Felland v. Clifton, 682 F.3d 665, 672 (7th Cir. 2012). The Court

“accept[s] as true all well-pleaded facts alleged in the complaint and resolve[s] any

factual disputes in the affidavits in favor of the plaintiff.” Id.

   Grand Campus manages residential properties—including student housing on col-

lege campuses—throughout the country. (Am. Compl. ¶ 11, ECF No. 15 at 4.) Grand

Campus does not, however, own or manage properties in Indiana. (Henry Decl. ¶ 20,

ECF No. 22-4 at 3.) Neither Grand Campus nor Aspen Heights has offices or employ-

ees in Indiana. (Id.) Rather, both are incorporated and headquartered in Texas,

where they maintain offices and generally conduct business. (Id.)

   Plaintiff was a student at the University of Akron in Ohio, (Henry Decl. ¶ 16, ECF

No. 22-4 at 2), and Grand Campus managed 22 E. Exchange Street (the “Apart-

ments”), a student apartment building near the University (id. ¶ 18). Plaintiff re-

ceived text messages marketing the Apartments on her mobile phone, the number for

which is “registered” in Indiana and begins with an area code associated with Indi-

ana. (Am. Compl. ¶ 10, ECF No. 15 at 3.) In May 2016, while Plaintiff resided in and

was physically present in Indiana, she received a text message that read:

      Didn’t win the year of free rent? 22 Exchange is
      Still giving you $1000! Call (330) 375-1183 right now!

                                            2
      What would YOU do with $1000! Reply to Unsubscribe

(Am. Compl. ¶ 14, ECF No. 15 at 4.) Plaintiff received additional text messages in

June 2017, including one that read:

      Planning to attend The University of Akron this fall? Come stay at 22
      Exchange Apartments, where you get fully furnished apartment! Reply
      to unsubscribe

(Am. Compl. ¶ 15, ECF No. 15 at 4–5.)

   Moving Defendants contend that these text messages to an Indiana cell phone

number and—in the case of the first message—to an Indiana resident while in Indi-

ana do not establish personal jurisdiction. (Defs.’ Mot. at 4–6, ECF No. 22 at 4–6.)

Plaintiff disagrees. (Pl.’s Mem. at 3–7, ECF No. 31 at 3–7.)

                                      Discussion

   The TCPA does not authorize nationwide service of process in private actions, see

47 U.S.C. § 227(b)(3), so state law governs personal jurisdiction, Walden v. Fiore, 571

U.S. 277, 283 (2014) (citing Fed. R. Civ. P. 4(k)(1)(A)). Indiana law authorizes its

courts to exercise personal jurisdiction to the limits of the U.S. Constitution,

LinkAmerica Corp. v. Cox, 857 N.E.2d 961, 967 (Ind. 2006), so the only question is

whether the exercise of jurisdiction over Moving Defendants offends due process,

Walden, 571 U.S. at 283.

   “For a State to exercise jurisdiction consistent with due process, the defendant’s

suit-related conduct must create a substantial connection with the forum State.” Id.

at 284. The Seventh Circuit has articulated the standard for establishing specific

personal jurisdiction as “three essential requirements: (1) the defendant must have



                                          3
purposefully availed himself of the privilege of conducting business in the forum state

or purposefully directed his activities at the state; (2) the alleged injury must have

arisen from the defendant’s forum-related activities; and (3) the exercise of jurisdic-

tion must comport with traditional notions of fair play and substantial justice.” Fel-

land, 682 F.3d at 673 (citations omitted). Where the plaintiff carries her burden on

the first two requirements, the burden shifts to the defendant to “present a compel-

ling case” that the exercise of jurisdiction would be unreasonable. Id. at 677.

   First, Plaintiff must establish that Moving Defendants purposefully availed them-

selves of the privilege of conducting business in Indiana or purposefully directed their

activities at Indiana. “[T]he nature of the purposeful-direction/purposeful-availment

inquiry depends in large part on the type of claim at issue,” and “[t]he tort-vs.-con-

tract distinction is highly significant[.]” Id. at 674. Where, as here, the complaint

sounds in tort, personal jurisdiction turns on whether the defendant purposefully di-

rected its conduct at the forum state. Id.

   The Seventh Circuit has not specifically decided whether a message (or call) sent

to a forum-state cell phone number and received in the forum state constitutes pur-

poseful direction in a TCPA suit, but it has generally set forth three requirements

“for determining whether conduct was purposefully directed at the forum state: (1)

intentional conduct . . . ; (2) expressly aimed at the forum state; (3) with the defend-

ant’s knowledge that the effects would be felt—that is, the plaintiff would be in-

jured—in the forum state.” Id. at 674–75 (quotation marks omitted). In TCPA cases,

district courts in this circuit and elsewhere treat allegations of transmissions sent to



                                             4
a forum-state cell phone as a significant, but not dispositive, factor for determining

whether the requirements for purposeful direction are met. See, e.g., Lowe v. CVS

Pharmacy, Inc., 233 F. Supp. 3d 636, 645 (N.D. Ill. 2017); Ewing v. McCarthy, Case

No. 3:17-cv-1554, 2017 WL 4810098 (S.D. Cal. Oct. 25, 2017) (reasoning that, despite

the mobility of cell phones, “many, and perhaps the majority, of the numbers with a

particular area code belong to individuals who actually live in that area”) (citing Ott

v. Mortg. Inv’rs Corp. of Ohio, Inc., 65 F. Supp. 3d 1046, 1057 (D. Or. 2014)); Sojka v.

Loyalty Media LLC, Case No. 14-cv-770, 2015 WL 2444506 (N.D. Ill. May 20, 2015)

(holding purposeful direction not established despite forum-state area code where the

defendant’s business and messages’ content were essentially local in nature).

   In Lowe, the defendant operated medical clinics inside pharmacies nationwide,

including Illinois. 233 F. Supp. 3d at 645 n.9. The plaintiff, whose cell phone number

had an Illinois area code, received a message promoting flu shots available at the

“medical clinic inside your local CVS/pharmacy.” Id. at 639. The court held that the

defendant’s “act of placing a call to a phone number with an Illinois-affiliated area

code—knowing that number was associated with a past customer of an area clinic—

and leaving a message that solicits the customer to visit an area clinic constitutes

purposeful direction.” Id. at 645. In Sojka, on the other hand, the defendant operated

Papa Murphy’s stores in Colorado, selling take-and-bake pizzas to walk-in customers

only—no shipping or delivery. The plaintiffs received text messages promoting pizza

sales at the defendant’s stores on their cell phone, which had an Illinois area code.

2015 WL 2444506 at *1. The loyalty program that transmitted the messages allowed



                                           5
for cell phone numbers to be entered into the database only by patrons who were

physically present in the defendant’s Colorado stores, and the promotions could be

redeemed only at those same stores. Id. at *3. The court held that the text messages

did not reflect intent to serve the Illinois market, that the defendant’s contacts with

Illinois were “random, fortuitous and attenuated,” and that the plaintiffs therefore

had not established personal jurisdiction. Id.

   In Lowe, the nature of the defendant’s business (medical clinics inside retail phar-

macies nationwide, including Illinois) and the content of the messages (advertising

flu shots “inside your local CVS”) bolstered the inference that the defendant purpose-

fully directed its activity to Illinois by calling an Illinois phone number. In Sojka, by

contrast, despite the plaintiffs’ Illinois area code, the local nature of the defendant’s

business (sales of take-and-bake pizzas to walk-in customers in Colorado) and of the

content of the text messages (promotions redeemable only in Colorado) undermined

any inference that the defendant purposefully directed its activity to Illinois by tex-

ting an Illinois phone number. This case more closely resembles Lowe than Sojka:

In light of the nature of Grand Campus’s business and the content of the text mes-

sages (marketing furnished student apartments to those who might be “[p]lanning to

attend The University of Akron this fall”), Grand Campus’s conduct—texting Plain-

tiff’s Indiana cell phone number—reflects intent to market the Apartments to the

University of Akron’s out-of-state students and prospective students, including those

in Indiana. Although a text message would be a thin reed to lean on for personal

jurisdiction in a typical breach-of-contract matter, it constitutes purposeful direction



                                           6
in this TCPA suit, where the text messages are themselves the gravamen of the com-

plaint. See Felland, 682 F.3d at 674 (noting that the conduct relevant to the purpose-

ful direction inquiry depends on the cause of action).

   The first requirement for personal jurisdiction—purposeful direction—is therefore

met. The second requirement is also met, as the alleged injury—receipt of a TCPA-

violating text message—unquestionably arose from Grand Campus’s alleged forum-

related activities: sending a TCPA-violating text message. The burden therefore

shifts to Grand Campus to “present a compelling case” that the exercise of jurisdiction

would be unreasonable. Felland, 682 F.3d at 677. As Grand Campus presents no

such case, Moving Defendants’ motion to dismiss Grand Campus for lack of personal

jurisdiction is denied.

   But this Court’s jurisdiction over Grand Campus is not dispositive of jurisdiction

over Aspen Heights, as “each defendant’s contacts with the forum state must be as-

sessed individually.” Cent. States, Se. & Sw. Areas Pension Fund v. Reimer Express

World Corp., 230 F.3d 934, 944 (7th Cir. 2000) (quoting Keeton v. Hustler Magazine,

Inc., 465 U.S. 770, 781 n.13 (1984)). Moving Defendants present no evidence contrary

to Plaintiff’s allegations about Grand Campus’s contacts with Indiana, but they do

present evidence contrary to Plaintiff’s allegations about Aspen Heights’s involve-

ment in those contacts. Plaintiff alleges that Aspen Heights acquired Grand Campus

in 2017, citing a press release referencing “Aspen Heights Partners,” and that the

website for the Apartments stated the Apartments were “professionally managed by

Aspen Heights.” (Am. Compl. ¶¶ 7, 16.) Plaintiff further alleges that Grand Campus



                                          7
and Aspen Heights engaged RealPage to send the offending text messages. But the

uncontroverted declaration of Greg Henry (president of Grand Campus and manager

of Aspen Heights) explains that “Aspen Heights Partners is a generic trade name and

is not structurally, legally, or operationally part of, or controlled by, Aspen Heights

or Grand Campus,” that Aspen Heights “has never engaged, or had any contact what-

soever, with RealPage,” and that Aspen Heights has never “owned, operated, or ex-

erted any control over Grand Campus” or the Apartments. (Henry Decl. ¶¶ 12, 14–

15, ECF No. 22-4 at 2.) Grand Campus was, indeed, acquired in June 2017, but it

was acquired by BRG Management, Inc., not Aspen Heights. (Id. ¶ 10.)

   Plaintiff contends that Moving Defendants’ reliance on the Henry declaration is

impermissible because Moving Defendants’ argument—that Aspen Heights was not

involved in the conduct at issue—is a Rule 12(b)(6) motion in Rule 12(b)(2)’s clothes.

The Court may consider evidence outside the complaint in determining personal ju-

risdiction on a Rule 12(b)(2) motion; it typically may not do so when determining

whether the complaint states a claim on a Rule 12(b)(6) motion. Tension between the

12(b)(2) standard and the 12(b)(6) standard is inevitable where, as here, the facts

alleged to establish personal jurisdiction are the very same facts alleged to state a

claim. Any perceived unfairness to Plaintiff resulting from that tension is counter-

balanced by (1) the fact that dismissal under Rule 12(b)(2), unlike dismissal under

Rule 12(b)(6), is not on the merits, and (2) the fact that Plaintiff could have submitted

affidavits to controvert Defendants’ evidence, and this Court would have been obli-

gated to resolve any factual disputes in the affidavits in Plaintiff’s favor (or else hold



                                            8
an evidentiary hearing). But given the uncontroverted evidence actually before the

Court, it can only conclude that Aspen Heights did not purposefully direct any con-

duct at Indiana. Plaintiff’s claims against Aspen Heights must therefore be dismissed

for lack of personal jurisdiction.

                                     Conclusion

   Accordingly, for the reasons above, Moving Defendants’ Motion to Dismiss for

Lack of Personal Jurisdiction (ECF No. 22) is granted in part, and Plaintiff’s claims

against Aspen Heights are dismissed without prejudice for lack of personal juris-

diction. The motion is otherwise denied.

   SO ORDERED.


Date: 3/14/2019




Distribution:

William Choslovsky
GINSBERG JACOBS LLC
wchoslovsky@ginsbergjacobs.com

Alexandra Christine Fuson
FAEGRE BAKER DANIELS
lexi.fuson@FaegreBD.com

Erin L. Hoffman
FAEGRE BAKER DANIELS LLP (Minneapolis)
erin.hoffman@faegrebd.com



                                           9
Peter C. Magnuson
FAEGRE BAKER DANIELS LLP
peter.magnuson@faegrebd.com

Frederick William Schultz
GREENE & SCHULTZ
fred@greeneschultz.com

John Joseph Tanner
BAKER & DANIELS
joe.tanner@faegrebd.com

Eugene Y. Turin
MCGUIRE LAW PC
eturin@mcgpc.com




                              10
